Citation Nr: 1200067	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neuropathy and radiculopathy of the lower extremities.  

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

3.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	J. R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION


The Veteran had active service from October 1967 to May 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2008 rating decisions.  In July 2006, the RO, in part, granted service connection for PTSD and assigned a 30 percent evaluation, and denied service connection for a skin disorder.  In March 2008, the RO denied, in part, service connection for neuropathy and radiculopathy of the lower extremities.  

In July 2010, the Board denied service connection for peripheral neuropathy of the lower extremities, granted an increased rating to 50 percent for PTSD and remanded the claim for a skin disorder, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision concerning the claims regarding a lower extremity neurological disorder and PTSD, and remanded the matter for compliance with the terms of the JMR.  

Concerning the claim for a skin disorder, the Board notes that the RO undertook additional development of this issue subsequent to the July 2010 Board decision.  However, the disposition of that claim is not readily apparent in the evidentiary record as currently constituted.  Therefore, the RO should assimilate any temporary file at the RO with the claims file and readjudicate this issue.  If appropriate, the claim should then be returned to the Board for appellate review.  

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  Neuropathy or radiculopathy of the lower extremities was not shown in service or until many years thereafter, and there is no competent medical evidence that any current neurological disorder is related to service.  


CONCLUSION OF LAW

The Veteran does not have neuropathy and radiculopathy of the lower extremities due to disease or injury which was incurred in or aggravated by service, nor may any current neurological disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation with respect to the claim for a neurological disorder of the lower extremities was accomplished by way of a letter from the RO to the Veteran dated in November 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment and VA medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claim for a neurological disorder of the lower extremities, the Board concludes that an examination is not needed because there is no evidence establishing an in-service event, injury or disease, including on a presumptive basis to which current disability could relate, or any probative or competent medical evidence relating any current disability to service.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Lower Extremity Disorder

Concerning the claim for a neurological disorder of the lower extremities, the Board notes that this issue was not addressed in the JMR or the Order of the Court.  That is, the Board's disposition of the issue was not disputed or its analysis of the facts contested.  The leading premise of the JMR was that VA did not afford the Veteran the Board hearing he requested in his substantive appeal (VA Form 9).  However, subsequent to the Order of the Court, the attorney informed that the Veteran no longer wanted a hearing and wished to withdraw his request.  See Appellant's Brief, dated in November 2011.  Further, no additional evidence has been submitted relating the Veteran's claimed disability to service.  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting its' decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran does not claim nor do the service treatment records show any complaints, treatment, abnormalities, or diagnosis referable to any neurological problems in service or until nearly four decades after his discharge from service.  In fact, the Veteran has not articulated any specific argument as to why he believes that service connection should be established for neuropathy and radiculopathy of the lower extremities.  

The evidence of record includes numerous VA and private medical records showing treatment for various maladies from 2005 to the present.  A private CT abdominal scan for a urological problem in October 2005, also revealed osteoarthritis of the lumbar spine.  When seen by VA on routine follow-up for multiple, chronic medical problems in March 2006, the Veteran reported a history of low back pain related to prostate problems, and said that he sees a private urologist for treatment.  

When seen by VA in March 2007, the Veteran reported a history of sporadic back pain for many years with occasional lateral leg pain below the knees, and inquired whether carrying a 40 pound backpack in Vietnam could have caused his symptoms even though his back did not bother him at the time.  An MRI revealed Grade I spondylosis at L5-S1 with nerve root foramenal compression and "b pars" defects.  On examination, the Veteran had radiculopathy in both lower extremities, without myelopathy.  The examiner indicated that the Veteran's back problems were not severe enough to warrant surgery and recommended continued conservative treatment and use of a back brace.  

Additional VA treatment records, received from the Veteran's attorney in November 2011, showed treatment for various maladies, including back problems from 2008 to 2011.  However, none of the records even remotely suggested a relationship between the Veteran's back problems and neurological complaints to service.  Thus, the Board finds that the VA records are of no probative value as to the claim for service connection at issue.  

In this case, the Veteran does not claim, nor do the service treatment records show any signs or symptoms of the disability at issue in service or until some 38 years after discharge from service.  The first evidence of osteoarthritis of the lumbar spine was in 2005, and first reported complaint of any neurological symptoms involving his lower extremities was in 2007.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his current neurological problems may be related to service is not supported by any competent medical evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

While the Veteran may believe that his neurological problems are related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no claim or objective evidence of neuropathy or radiculopathy of the lower extremities in service or until nearly four decades after service, and no competent evidence that any current neurological disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for neuropathy and radiculopathy of the lower extremities is denied.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  

In the JMR, it was asserted that the Board's failure to comply with the Veteran's request for Board hearing in Washington, DC prior to adjudication of his appeal was a violation of his due process rights.  It was also asserted that the Board did not adequately discuss relevant evidence supporting the assignment of a higher rating for his PTSD, including the Veteran's self-described symptoms of PTSD and the significance of the low Global Assessment Scores (GAF) on various outpatient notes ranging from 40 to 50.  Finally, it was argued that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) was reasonably raised by the evidence of record, and that the Board did not adequately address this matter in its July 2010 decision.  

In the instant case, it is argued, in essence, that the Veteran's PTSD symptoms are not only more severe than is reflected in the 50 percent evaluation currently assigned, but render him unable to secure or maintain substantially gainful employment.  The Veteran reported that he took early retirement after working for 21 years as a driver for a trucking company because of increased problems associated with his PTSD.  The Veteran asserted that he was having difficulty staying awake at work and was almost fired after he was caught sleeping, and decided to take early retirement rather than risk being fired.  

At this point, the Board notes that although leading argument of the JMR was that VA did not afford the Veteran the Board hearing he requested in his substantive appeal, the attorney has now indicated that the Veteran no longer wanted a hearing and wished to withdraw his request.  Accordingly, no further action will be taken on this directive in the JMR.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above and in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should undertake efforts to accomplish the following:  

a) obtain the names and addresses of all medical care providers who treated the Veteran for any psychiatric problems since October 2008 (the date of the last VA treatment record contemplated in the latest supplemental statement of the case).  

b) After obtaining written consent from the Veteran, the RO should contact his former employer (Yellow Freight) and obtain copies of any employment medical records.  The employer should be asked to indicate whether the Veteran had any time lost from gainful employment or whether any concessions were made because of his service-connected PTSD.  The reason for his retirement in 2005 should also be sought.  The Veteran should be advised that he may submit any other evidence in his possession or which he is able to obtain documenting any interference with employment attributable to his service-connected disabilities.  

c) Thereafter, the RO should attempt to obtain all available medical records identified by the Veteran, including all VA treatment records dated after October 2008, not included in the package submitted by the Veteran's attorney.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a psychiatric examination by a psychiatrist to determine the current severity and manifestations of his PTSD, and how it affects his ability to be gainfully employed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the psychiatric evaluations by VA in May 2006 and 2008, and the recent June 2011 private psychiatric report, and provide a response to the following:  

(a)  With respect to the psychiatric symptoms identified, indicate whether such symptoms are manifestations of the Veteran's PTSD or are manifestations of other psychiatric disorders.  To the extent possible, the manifestations of the Veteran's PTSD should be distinguished from those of any other unrelated mental disorder found to be present.  If this is not possible, the examiner should so indicate.  

(b)  Provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's PTSD.  

(c)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD alone, if possible, and an explanation of what the assigned score represents.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the RO should determine if all medical findings necessary to rate the Veteran's service-connected PTSD have been provided by the examiner and whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the RO should readjudicate the Veteran's claim.  This should include adjudication of the claim for a skin disorder and consideration of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


